                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      ANALYTICAL GRAMMAR, INC.’S
                                      )      MOTION FOR LEAVE TO FILE A
      Plaintiff,                      )      SURREPLY IN RESPONSE TO
v.                                    )      MATTHEW BRADLEY’S REPLY
                                      )
ANALYTICAL GRAMMAR, INC.,             )
                                      )
      Defendant.                      )
____________________________________)

       Analytical Grammar, Inc. (“Analytical”) respectfully requests leave to file the attached

surreply to address the new argument raised by Matthew Bradley (“Bradley”) in his reply papers,

(DE 55 at 1-2, 9 & DE 57) contending that certain of Analytical’s arguments and evidence,

rebutting and impeaching Bradley’s motion for partial summary judgment (DE 35), should be

stricken. For the reasons set forth in the memorandum and the proposed surreply submitted

herewith, Bradley’s request to strike is unfounded and should be denied, and Analytical’s

surreply should be filed and considered along with the summary judgment papers.

       Therefore, and for the reasons further provided in the proposed surreply filed herewith,

the Court should grant Analytical leave to file its proposed surreply, or deem it filed as proposed,

and deny Bradley’s request to strike.


                                              Respectfully submitted,

                                              Analytical Grammar, Inc.

                                              By its attorneys:




PPAB 5811298v1                         1
           Case 5:19-cv-00249-FL Document 58 Filed 08/27/20 Page 1 of 3
Signed: August 27, 2020               /s/ Dan Booth
                                      Dan Booth
                                      Dan Booth Law LLC
                                      60 Thoreau Street, #121
                                      Concord, MA 01742
                                      dan@danboothlaw.com
                                      Local Civil Rule 83.1(e) Special Appearance

                                      Christopher M. Thomas
                                      N.C. State Bar No. 31834
                                      christhomas@parkerpoe.com
                                      Parker Poe Adams & Bernstein LLP
                                      PNC Plaza
                                      301 Fayetteville Street, Suite 1400 (27601)
                                      P.O. Box 389
                                      Raleigh, North Carolina 27602-0389
                                      Telephone: (919) 835-4626
                                      Facsimile: (919) 834-4564
                                      Local Civil Rule 83.1(d) Counsel




PPAB 5811298v1                         2
           Case 5:19-cv-00249-FL Document 58 Filed 08/27/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was electronically filed

with the Clerk of Court using the CM/ECF system which will automatically send notification of

such filing to the following:

                                           Albert P. Allan
                                   ALLAN LAW FIRM, PLLC
                                    435 East Morehead Street
                                        Charlotte, NC 28202
                                Email: alallan@allaniplitigation.com

                                        Richard Liebowitz
                                 LIEBOWITZ LAW FIRM, PLLC
                                    11 Sunrise Plaza, Suite 305
                                     Valley Stream, NY 11580
                                 Email: RL@liebowitzlawfirm.com

       This the 27th day of August, 2020.
                                              /s/ Dan Booth
                                              Dan Booth
                                              Dan Booth Law LLC
                                              60 Thoreau Street, #121
                                              Concord, MA 01742
                                              dan@danboothlaw.com
                                              Local Civil Rule 83.1(e) Special Appearance

                                              Christopher M. Thomas
                                              N.C. State Bar No. 31834
                                              christhomas@parkerpoe.com
                                              Parker Poe Adams & Bernstein LLP
                                              PNC Plaza
                                              301 Fayetteville Street, Suite 1400 (27601)
                                              P.O. Box 389
                                              Raleigh, North Carolina 27602-0389
                                              Telephone: (919) 835-4626
                                              Facsimile: (919) 834-4564
                                              Local Civil Rule 83.1(d) Counsel




PPAB 5811298v1                         3
           Case 5:19-cv-00249-FL Document 58 Filed 08/27/20 Page 3 of 3
